no HI CONTRAT

ENTRE

LA REPUBLIQUE DEMOCRATIQUE DU CONGO

ET
LA GENERALE DES CARRIERES ET DES MINES
ET

CONGO INVESTMENT CORPORATION

POUR LA CREATION DE LA .
« CONGOLAISE DES MINES ET DE DEVELOPPEMENT »

NC 530/13508/SG/GC/2002

FEVRIER 2002
TABLE DES MATIE

PREAMBULE :..nenenenteetitnininnitirenrrnmanennrsnnennnnnenneenannses 3
ARTICLE 1. ; DEFINITIONS.cssssssrnensnneensnmnnennrenannnnennnnntett esse titine 4
ARTICLE 2. OBJET... nmmennninnnenenrrsrnnementnennannsnnenes 8
ARTICLE 3. : OBLIGATIONS DES PARTIES 9
ARTICLE 4 : L’'ETUDE DE FAISABILITÉ... . 10
ARTICLE 5. : FINANCEMENT ET ETAPES DE DEVELOPPEMENT... 10
ARTICLE 6. : DUREE ET MODALITE DE RESILIATION DU CONTRAT... il
ARTICLE 7. : DELAIS. usines 11
ARTICLE 8. : STIPULATIONS, DECLARATIONS ET GARANTIES... 12
ARTICLE 9. : ORGANISATION teens 15

ARTICLE 10. : COMITE DE DIRECTION DE COMIDE sprl
ARTICLE 11. : PROGRAMME ET BUDGET.................................
ARTICLE 12 : RETRIBUTION DES PARTENAIRES
ARTICLE 13. : VENTE ET CESSION DES PARTS
ARTICLE 14. : REGLEMENT DES LITIGES OU DIFFERENDS .
ARTICLE 15 : CLAUSES D’ EQUITE............................................ 20
ARTICLE 16. : NOTIFICATIONS.
ARTICLE 17. : FORCE MAJEURE...
ARTICLE 18. : CONFIDENTIALITE
ARTICLE 19. : TAXES ET IMPOTS...

ARTICLE 20 : COMMISARIAT AUX COMPTES ET AUDIT... 22
ARTICLE 21. : DISPOSITIONS DIVERSES. 22
ARTICLE 22. : ENTREE EN VIGUEUR... 24
Entre

LA REPUBLIQUE DEMOCRATIQUE DU CONGO représentée
par

ci après dénommé «ETAT » de première part ;
et

LA GENERALE DES CARRIERES ET DES MINES, en abrégé “GECAMINES” et en
sigle “GCM”, entreprise de droit congolais, immatriculée sous le numéro 453 au nouveau
registre du commerce à Lubumbashi, dont le siège social est situé au 419 boulevard
Kamanyola, BP 450, Lubumbashi, en République Démocratique du Congo, représentée aux
fins des présentes par Messieurs YUMBA MONGA et MUKASA KALEMBWE
respectivement Président et Vice-Président du Çomité de Gestion Provisoire, ci-après
dénommée « GECAMINES » de deuxième part, .

et

CONGO INVESTMENT CORPORATION sprl, en abrégé « CICO sprl» et en sigle
«CIC», Société privée à Responsabilité Limitée enregistrée au nouveau registre de
commerce de sous le numéro ......…. dont le siège social est établi au n°66, avenue
UVIRA, Commune de la Gombe à Kinshasa, représentée aux fins des présentes par Monsieur
, Président Directeur Général, ci après dénommé «CICO sprl» de

troisième part ;
ci-après dénommées collectivement « les Parties » ou individuellement « Partie »
ATTENDU QUE :

A. GECAMINES est le seul et exclusif titulaire de l’ensemble des droits afférents au Bien
qui inclut notamment les gisements de cuivre, de cobalt et de toutes autres substances
minérales concessibles décrits dans les limites reprises à l'annexe À « Polygone
Mashitu/Safwe » et éventuellement dans d’autres gisements localisés dans le polygone de
recherche en annexe B, situé dans la Province du Katanga en République Démocratique
du Congo;

B. GECAMINES souhaite s'associer à des partenaires pour procéder en commun à la
prospection, au développement et à l’exploitation du Bien ;

C. CICO sprl souhaite être partenaire de la République Démocratique du Congo et de
GECAMINES pour réaliser en commun le Projet ;

D. La République Démocratique du Congo souhaite être partenaire dans la réalisation du
Projet ;

E. CICO sprl déclare disposer des fonds nécessaires et suffisants pour conduire les
opérations d'exploitation minière et de traitement métallurgique, en association avec la

République Démocratique du Congo et GECAMINES,

F. CICO sprl est prêt à investir dans l’Etude de Faisabilité et la prospection du Bien,
l'exploitation des gisements retenus, le transport de minerai et le traitement de ceux-ci,

° 1
après une Etude de Faisabilité qui permettra de préciser clairement la connaissance des
gisements et de définir les conditions d’exploitabilité rentable.

G. La République Démocratique du Congo s’engage à financer le Projet.
IL EST CONVENU ET ARRETE CE QUI SUIT :

ARTICLE 1. : DEFINITIONS.

1.1. Définitions

Dans le présent Contrat, en ce compris ses annexes, les termes suivants, portant un
. majuscule auront respectivement la signification ci-après :

(1) « Avances» signifie tout fonds quelconque avancé à la société dénommée "LA
CONGOLAISE DES MINES ET DE DEVELOPPEMENT sprl", en abrégé "COMIDE
sprl" ou aux tierces personnes pour compte de COMIDE sprl par les Parties en vertu du
présent Contrat, en ce compris et sans limitation, les fonds destinés aux Dépenses de
Prospection, Dépenses d’Investissement et d’Exploitation, et aux paiements des
Redevances de Gestion et des Frais de Commercialisation, à exclusion de tous emprunts
directement négociés par COMIDE sprl avec des tiers et de l’apport en numéraire au
capital social.

(2) « Associés » signifie la République Démocratique du Congo, la Générale des Carrières et
des Mines et Congo Investment Corporation sprl, ainsi que leurs successeurs et
cessionnaires respectifs autorisés. *

(3) « Bien » signifie le polygone contenant au moins un potentiel géologique de 100.000

tonnes de cobalt, de 1.000.000 tonnes de cuivre ainsi que toutes autres substances
minérales valorisables associés à ce potentiel. .
Ce polygone est défini au départ autour des gisements de MASHITU/SAFWE (voir
annexe A) ; il pourra croître de manière à atteindre tout le potentiel susvisé et cela par
l'élargissement à d’autres gisements localisés dans le polygone de recherche en annexe B
après campagnes de prospection menées avec la GECAMINES suivant un programme de
prospection fixé de commun accord et financé par COMIDE sprl.

(4) « Budget » signifie une estimation et un calendrier détaillé de tous les frais à exposer par
COMIDE sprl relativement à un programme, ainsi que les recettes y afférentes.

(5) « COMIDE sprl» signifie la Congolaise des Mines et de Développement, la société privée
à responsabilité limitée qui sera créée par, la REPUBLIQUE DEMOCRATIQUE DU
CONGO, la GENERALE DES CARRIERES ET DES MINES et CONGO
INVESTMENT CORPORATION sprl.

(6) « Conseil de gérance» signifie le Conseil de gérance de COMIDE sprl

(7) « Contrat » signifie le présent Contrat de création de COMIDE sprl à conclure entre les
Parties y compris ses annexes.

(8) « Date d’Entrée en Vigueur » signifie la date de la signature du présent contrat.

(9) « Date de Début d’ Exploitation » signifie la date à laquelle COMIDE sprl est créée.
(10) « Dépenses en Capital » signifie toutes les dépenses en capital au sens des Principes

Comptabies Généralement Admis exposées par et/ou pour compte de COMIDE
sprl, y compris les dépenses relatives à l'Etude de Faisabilité.

(11) « Données » signifie toutes informations, tout registre et rapport ayant trait au Bien

en possession ou sous contrôle et direction de GECAMINES.

) «Projet de Développement » signifie tout projet monté et financé par COMIDE
sprl et/ou ses Associés ayant pour objet directement ou indirectement la réalisation
des objectifs de COMIDE sprl.

) «Dépenses » signifie toutes les dépenses généralement quelconques faites par
COMIDE sprl en rapport avec le Bien et l’ensemble des activités de COMIDE, y
compris et sans limitation, toutes les Dépenses de Prospection, les Dépenses de
PExploration, les Dépenses en Capital et les Frais d'Exploitation.

(14) « Dépenses de Prospection » signifie toutes dépenses, obligations et responsabilités

de toute espèce et de toute nature exposées ou supportées en rapport avec la
Prospection du Bien, à partir de la date d’Entrée en Vigueur y compris et sans que
cette énumération soit limitative, les dépenses exposées ou supportées en rapport
avec tout programme de Prospection en surface ou en souterrain, d'examen
géologique, géophysique ou géochimique, de forage, d’extraction et d’autres
travaux souterrains, d’essais et de tests métallurgiques, d’études environnementales
pour la préparation et la réalisation des Etudes de Faisabilité et toutes les Etudes de
Faisabilité complémentaires ou de mise à jour de la capacité de production du Bien.

(15) «Etudes de Faisabilité» signifie les études effectuées par COMIDE sprl et

financées par CICO sprl, et agréées endéans les 30 jours de leur remise par les
Parties qui feront l’objet d’un rapport détaillé. Le but de ces études de faisabilité
sera de démontrer la rentabilité de la mise en production commerciale du Bien de la
manière normalement requise par les institutions internationales. Ce rapport
contiendra au moins les informations suivantes :

@ une description de la partie du Bien qui sera mise en Production ;

(ii) l'estimation des réserves de minerais pouvant être récupérées et l’estimation de

a composition et du contenu de celles-ci ;

(ii) la procédure proposée pour le développement, les opérations et le transport,

(iv) les résultats des tests de traitement des minerais et des études de rentabilité de

leur exploitation ;

(v) a qualité des produits finis plus élaborés ou tous produits intermédiaires ou

autres pour lesquels un marché pourra être trouvé ;

(vi) la nature et l'importance des installations dont l'acquisition est proposée,

lesquelles peuvent inclure des installations de concentration si la taille,

’étendue et la localisation des gisements le justifie, auquel cas, les études

comprendront également une conception préliminaire de ces installations de

concentration et de traitement métallurgique ;

(vii) les frais totaux, y compris un budget des Dépenses en Capital devant être
raisonnablement engagées pour acquérir, construire et installer toutes les
structures et machines ainsi que tous les équipements nécessaires pour les

Installations proposées, y compris un calendrier de ces dépenses ;
(viii) toutes les études sur l’environnement nécessaire et leurs coûts ;
Î |

(ix) toutes les études ayant trait à la protection de l’environnement ;

ea
(62)
Gi)

Gi)

Qi)

(iv)

(xv)

l’époque à laquelle il est proposé que le Bien soit mis en Production
Commerciale ;

toutes autres données et informations pouvant être raisonnablement nécessaires
pour établir l’existence de gisements de taille et de qualité suffisantes pour
justifier le développement d’une mine, en tenant compte de tous les aspects
pertinents des points de vue commercial, fiscal, financier et économique ;

les besoins en fonds de roulement pour les premiers mois d’exploitation du
Bien jusqu’à l’encaissement des premières recettes de commercialisation ;

des chapitres concernant la géologie et les examens géologiques, la
géotechnique, l’hydrogéologie, l'évaluation des capacités en eau potable et en
eau industrielle, les schémas de traitement métallurgique et les descriptions des
installations, l’approvisionnement et la distribution d'électricité, la localisation
de l'infrastructure du projet, la main d'œuvre et le personnel, l’impact sur le
développement social (développement de centres d’habitations, d’écoles,
routes, hôpitaux, centres de loisirs et culturels, activités agricoles, etc.), les
voies d'importation et d'exportation et les procédures de commercialisation ;
les flux de liquidités projetés, l” évo ution du cash-flow, la trésorerie, le taux
d’endettement, la période de remboursement du financement et une prévision
économique de la durée de vie du Projet ;

les sources de financement complémentaire sur le marché intemational.

(16) «Exercice Social» signifie l’année calendrier. Cependant le premier exercice
social ira de la date de constitution de COMIDE sprl au 31 décembre de la même
année.

(7) «Exploitation Minière » signifie les travaux miniers d’extraction, de production,
d'achat des minerais exploités de manière artisanale dans le polygone attribué à
COMIDE sprl, de transport interne, de manutention, concentration, de traitement
métallurgique, de raffinage et autres traitements de produits et d'aménagement des
sites d'exploitation.

(18) « Force Majeure » a la signification décrite à l’article 17 du présent Contrat.

(19) « Frais d'Exploitation » signifie tout frais et toutes dépenses au sens des principes
comptables généralement admis exposés par ou pour compte de COMIDE sprl
après la Date de Début d'Exploitation du Bien, à l'exclusion de :

Gi)
iii)
(iv)

(")
(vi)

toutes les Dépenses de Prospection exposées par ou au nom de COMIDE sprl
après mise en exploitation du Bien ;

toutes les Dépenses en Capital ;

tous les amortissements et réductions de valeur de COMIDE sprl au sens des
Principes Comptables Généralement Admis, exposés ou pris en compte après
la date de mise en exploitation du Bien ;

tous les impôts sur les revenus de COMIDE sprl supportés après la date de
mise en exploitation du Bien ;

les frais de commercialisation ;

les intérêts payés aux Parties sur les avances consenties en vertu du présent
Contrat.

(20) « Gérants » signifie les personnes physiques ou morales qui, à un moment donné,
sont dûment nommées Membres du Conseil de Gérance de COMIDE sprl
conformément aux Statuts.
(5)

(26)

@7

(28)

« Gouvemement » signifie le Gouvernement de la République Démocratique du
Congo.

« Installations » signifie toutes les mines et usines, y compris et sans que cette
énumération soit limitative, toutes les mines souterraines ou à ciel ouvert, les voies
de roulage et tout bâtiment, usines et autres infrastructures, installations fixes et
améliorations et tous autres biens, meubles où immeubles, pouvant exister à un
moment donné sur ou dans le Bien ou hors du Bien, dans la mesure où ils sont
utilisés ou affectés au bénéfice exclusif du Projet.

« Jour Ouvrable » signifie une journée autre que le dimanche ou un jour férié en
République Démocratique du Congo.

« NOUCO » signifie la Nouvelle Compagnie, entité créée par GECAMINES dans
le but de racheter les minerais cobaltifères, de traiter à façon ces minerais et de
commercialiser les produits issus de ce traitement.

« Obligations » signifie toutes dettes, .demandes, actions, procédures, griefs,
requêtes, devoirs et obligations de toute nature, quelle qu’en soit la cause dans les
limites du présent contrat.

« Opérations » signifie toute activité de mise en valeur du Bien y compris la
Commercialisation des Produits.

«Produits» signifie les produits à valeur ajoutée issue de toute activité de
COMIDE spri.

«Production commerciale» signifie l’exploitation commerciale du Bien à
l’exciusion de exploitation minière et du traitement métallurgique effectués à des
fins d’essais dans le cadre de la mise en opération d’une usine pilote ou des
opérations effectuées durant la période de mise au point initiale d’une usine.

«Prospection» signifie toutes les activités visant à déterminer l'existence,
l’emplacement, la quantité, la qualité ou la valeur économique des gisements.

« Parties » signifie les parties au présent Contrat.

« Personne » signifie toute personne physique, société, partenariat, entreprise
commune, association, filiale commune, trust, organisation sans personnalité
juridique ou Gouvernement ou tout organisme où subdivision politique de l’ Etat.

« Programme » signifie une description raisonnablement détaillée des Opérations à
réaliser et des objectifs à atteindre, pendant une période donnée, préparée par le
Directeur Général de COMIDE spri et approuvée par le Conseil de Gérance de
COMIDE sprl.

« Parts » signifie les 40.000 Parts intégralement libérées, représentant le capital de
COMIDE sprl.

«Réserves Existantes en Remblai » signifie toute réserve en remblai de minerais
extraits dans le polygone de MASHITU/SAFWE, provenant des anciennes
opérations minières de NOUCO ainsi que le stock de minerais extraits
artisanalement situés sur létendue de la Province du Katanga appartenant à
NOUCO avant la création de COMIDE sprl.
(35) «Régime Fiscal et Douanier et Autres Garanties » signifie le régime fiscal et
douanier et autres avantages spécifiques applicables à COMIDE sprl.

(36) «Statuts » signifie les Statuts de COMIDE sprl.
(37) «Taux de Référence » signifie le taux d’intérêt LIBOR à un an.

1.2. Genre et Nombre

Dans le présent Contrat, toute référence au genre masculin inclut le genre féminin et vice-
versa, et toute référence au singulier inclut le pluriel et vice-versa.

1.3. Délais

Pour le calcul des délais endéans, aux termes desquels, dans lesquels ou suivant lesquels
un acte doit être posé ou une démarche entreprise en vertu du présent Contrat, la date de
début de ce délai ne sera pas prise en compte, tandis que la date de la fin de ce délai le
sera. Si le dernier jour d’un tel délai n’est pas un Jour Ouvrable, ce délai prendra fin le
Jour Ouvrable suivant.

ARTICLE 2. : OBJET.

Le présent contrat a pour objet de définir les droits et obligations des Parties en ce qui
concerne la mise en œuvre du Projet et de la constitution d’ une société privée à responsabilité
limitée qui s’ appellera LA CONGOLAISE DES MINES ET DE DEVELOPPEMENT en
abrégé COMIDE sprl.

En conséquence, dans les trente (30) jours suivant la signature du présent contrat, les Parties
procéderont à la constitution de COMIDE sprl conformément aux lois de la République
Démocratique du Congo et aux clauses du présent contrat.

COMIDE spri aura pour objet :

1° La prospection, la recherche, l'exploitation minière en République Démocratique du
Congo dans le polygone décrit à l'annexe A et éventuellement dans d’autres
gisements du polygone de recherche en annexe B du Présent Contrat, le traitement des
Réserves  Existantes en Remblais,le traitement des minerais bruts, la
commercialisation et la vente des produits issus de ce traitement ;

2° l'assistance technique à l’ exploitation minière artisanale dans le Polygone de
COMIDE sprl et l’ orientation des activités en small scale mining artisanales vers
les activités susceptibles de développer leur environnement et de faciliter une
intégration sociale à l’issue de travaux d’exploitation minière artisanale des minerais
bruts,

3° toutes autres opérations industrielles, commerciales, agropastorales, financières et des
services de nature à favoriser le développement des activités de la société et ayant un
impact macroéconomique

Plus généralement toute activité quelconque se rattachant directement ou indirectement à
l'objet et pouvant concourir à l’accroissement du patrimoine et des intérêts des Parties.
ARTICLE 3. : OBLI IONS DES PARTI

3.

3,

1. Obligations de GECAMINES

a) Dès la création de COMIDE sprl, GECAMINES cédera à cette dernière et sans
limitation tous les données, informations, registres et rapports ayant trait au Bien se
trouvant en sa possession où sous son contrôle en vue d’effectuer la prospection des
gisements contenus et libres de tout engagement se trouvant dans les polygones.

b) Dès la création de COMIDE sprl, GECAMINES cédera à cette dernière tous les droits
et titres généralement quelconques relatifs à l’ intégralité du gisement du Bien.

c) Immédiatement après la cession des droits et titres visés au point 3.1.(b) ci-dessus,
GECAMINES s’ engage à obtenir conformément à la législation minière congolaise,
l'approbation de ladite cession par le Ministre ayant les mines dans ses attributions.

d) Apporter en numéraire pour la constitution de COMIDE sprl, l'équivalent en Francs
Congolais de 20.000 USD. L
De ce fait, GECAMINES souscrira 20 % des parts du capital social de COMIDE sprl.

2. Obligations de CICO sprl.

a) Financer la prospection des gisements du Bien n'ayant aucun engagement avec un
tiers.

b) Financer l'Etude de Faisabilité du projet ;

c) Apporter en numéraire l’ équivalent en Francs Congolais de 41.000 USD pour la
constitution de COMIDE spri.
De ce fait, CICO sprl souscrira 41 % des parts du capital social de COMIDE spi .

d) Mettre en place le financement nécessaire pour les investissements devant mener à la
production commerciale retenue sur base de l’Etude de Faisabilité.

3.3. Obligations de la République Démocratique du Congo.

a) Apporter l’ équivalent en Francs Congolais de 39.000 USD pour la constitution de
COMIDE sprl représentant un apport en numéraires ;
De ce fait, la République Démocratique du Congo souscrira 39 % des parts du capital
social de COMIDE sprl.

b) Accorder toutes les facilités administratives pour l'obtention d’un régime fiscal et
douanier dérogeant au droit commun.

c) Dès la création de COMIDE sprl, la République Démocratique du Congo cédera à
cette dernière le patrimoine de NOUCO tel que décrit à l’annexe C.

9
ARTICLE 4 : ETUDE DE FAISABILITE.

4.1. Réalisation de prospection.

Sous réserve de la résiliation anticipée du présent Contrat par les Parties conformément
aux articles du présent Contrat, à compter de la constitution de COMIDE sprl, CICO sprl
avancera des fonds à COMIDE sprl afin de faire face aux Dépenses de Prospection
destinées à identifier dans le Bien des gisements qui seront concernés par le présent
Contrat.

4.2. Réalisation de l'Etude de Faisabilité

Sous réserve de la résiliation anticipée du présent Contrat par les Parties conformément
aux articles du présent Contrat, à compter de la constitution de COMIDE spri, CICO sprl
avancera des fonds à COMIDE sprl afin de faire toutes les dépenses nécessaires pour
réaliser l’Etude de Faisabilité.

A compter de la date de création de COMIDE sprl, CICO sprl avancera des fonds à
COMIDE sprl afin de compléter toutes les dépenses nécessaires pour réaliser l'Etude de
Faisabilité sur Bien. .

Pour plus de clarté et sans limitation, il est entendu et convenu que GECAMINES, n'aura
aucune obligation à apporter des fonds nécessaires à COMIDE sprl pour faire face aux
dépenses.

43. Remise de l’Etude de Faisabilité.

COMIDE sprl fera en sorte que la première Etude de Faisabilité soit remise aux Parties
dans un délai de neuf mois à compter de la date de création.

4.4. Participation GECAMINES à l'Etude de Faisabilité

GECAMINES sera associée et tenue au courant de toutes les étapes de l'Etude de
Faisabilité. De même, en cas de travaux de sous traitance, elle sera consultée et aura le
droit de priorité en cas d'égalité de vote

ARTICLE 5. : FINANCEMENT ET ETAPES DE DEVELOPPEMENT.

5.1. Finance t

A compter de la date à laquelle la première Etude de Faisabilité sera remise aux Parties,
CICO sprl disposera d’un délai de 12 mois pour mettre en place, au nom et pour compte
de COMIDE sprl, en plus de son apport au capital, le financement nécessaire pour les
investissements devant mener à la Production Commerciale retenue sur base de l'Etude
de Faisabilité. La construction des installations devra commencer dans les 6 mois suivant
l'expiration de ce délai de 12 mois et le délai de mise en service de l” usine sera fixé dans
|’ Etude de faisabilité.

Les Avances effectuées à titre de prêt par CICO sprl représenteront 30 % au moins du
financement de la première phase du projet.

GECAMINES n'aura aucune responsabilité en ce qui concerne le financement. Elle sera
cependant informée de ses modalités et pourra donner son avis sur celles-ci, le cas
échéant. Elle pourra en outre être requise, en tant qu’Associé, de coopérer à
l'établissement des garanties nécessaires au financement conformément à l’article 5.2.

: E é
5.2. Coopération dans le financement.

GECAMINES sera informée de ce que CICO sprl aura l'intention de se procurer en
partie le financement nécessaire pour mettre le Bien en Production Commerciale auprès
d’agences et de banques internationales et CICO sprl confirme sa capacité à le faire.

Sans engagement de sa part, GECAMINES accepte de coopérer pleinement avec CICO
spri pour faciliter l'obtention d’un tel financement, notamment en signant tout document
et en donnant toutes assurances pouvant être raisonnablement requises pour contracter un
tel financement.

ARTICLE 6. : DUREE ET MODALITES DE RESILIATION DU CONTRAT.
6.1. Durée

Sauf s’il y est mis fin conformément aux dispositions du présent article, le présent Contrat
demeurera en vigueur jusqu’à ce que : °

(a) le Bien ne soit plus économiquement exploitable, ou

{b) les Associés décident de commun accord de mettre fin au présent Contrat auquel cas
les dispositions de l’article 6.3. s’appliqueront.

6.2. Résiliation anticipée par CICO sprl

En cas d’inexécution grave et persistante d’une des dispositions du présent Contrat par
les deux autres Parties, CICO sprl pourra suspendre l'exécution des obligations lui
incombant en vertu du présent Contrat, y compris, pour plus de clarté et sans que cette
énumération soit limitative, l'obligation de financer l’Etude de Faisabilité, d'effectuer
des Avances et de mettre en place le financement, jusqu’à ce qu'il soit remédié à cette
inexécution. Dans ce cas, les délais convenus pour l’exécution de ces obligations seront
allongés d’une durée égale à celle de l’inexécution. En outre, si les deux autres Parties
n’ont pas remédié à cette inexécution dans les soixante jours de la mise en demeure,
CICO sprl pourra résilier le présent Contrat et cela sans préjudice d’autres demandes de
dommages-intérêts.

ésiliation anticipée par la Républi émocratique du Congo et/ou GECAMINES

En cas d’inexécution grave et persistante d’une des dispositions du présent Contrat où du
non-respect des délais prévus à Varticle 5 du présent Contrat par CICO sprl , la
République Démocratique du Congo etfou GECAMINES mettront CICO sprl en
demeure de s'exécuter dans un délai de soixante jours. En cas d'inexécution persistante et
non justifiée les deux Parties pourront résilier d'office le présent Contrat.

ARTICLE 7. : DELAIS.

Si les délais ne sont pas respectés conformément aux articles 3, 4 et 5 du présent contrat, les
Parties se retrouveront pour décider la résiliation du présent contrat.

il

an en
ARTICLE 8. : STIPULATIONS, DECLARATIONS ET GARANTIES

8.1.. Stipulations, Déclarations et Garanties des Parties.

GECAMINES stipule, déclare et garantit par la présente aux deux autres Parties et vice
versa que :

(a) Constitution.

Elle est une Personne morale valablement constituée selon les lois en vigueur au lieu de
sa constitution ; elle est organisée et existe valablement selon ces lois et a le pouvoir
d’exercer ses activités dans les juridictions où elle les exerce.

(b) Pouvoir et Compétence.

Elle a plein pouvoir et compétence pour exercer ses activités, pour conclure le présent
Contrat et toute convention et tout acte visé ou envisagé au présent Contrat de même que
pour exécuter toutes les obligations et devoirs quelconques lui incombant aux termes du
présent Contrat.

(c) Autorisations.

Elle a obtenu toutes les autorisations sociales ou réglementaires nécessaires pour signer,
remettre et exécuter le présent Contrat et toute convention ou tout acte quelconque visé ou
envisagé au présent Contrat, cette signature, cette remise et cette exécution: (i) ne
contredisent ni ne violent aucune disposition de ses statuts, aucune décision d’Associés ou
de Gérants, ni aucun accord, stipulation, Contrat ou engagement quelconque auquel elle
est partie ou par lequel elle est liée, et ne donne naissance à aucune charge en vertu de ces
mêmes actes ; et (ii) ne violent aucune loi applicable.

(d) Signature Autorisée.

Le présent Contrat a été valablement signé et remis par elle et est, conformément à ses
termes, valable, obligatoire et exécutoire à son égard.

8.2. Stipulations, Déclarations et Garanties de GECAMINES.

GECAMINES stipule, déclare et garantit par la présente à la République Démocratique
du Congo et à CICO sprl que :
(a) Titulaire.

GECAMINES est titulaire exclusif de l'intégralité des droits, des titres et participations
dans et sur le Bien. GECAMINES a le drôit de conclure le présent Contrat et de céder ses
droits sur le Bien à COMIDE sprl conformément aux termes du présent Contrat quittes et
libres de toutes charges généralement quelconques. GECAMINES détient toutes les
autorisations généralement quelconques nécessaires pour procéder aux Opérations sur le
Bien, y compris, sans que cette énumération soit limitative, les droits de surface relatifs au
Bien ainsi que l'accès, aux conditions à convenir avec les prestataires des services
concernés, aux infrastructures (eau, électricité, chemin de fer, routes, aéroport, etc.)
nécessaires aux Opérations. Il n’est rien qui affecte les droits, titres et participations de
GECAMINES dans le Bien, ni qui puisse sérieusement compromettre l'aptitude de
COMIDE sprl à procéder aux Opérations.
(b) Droits de Tiers

{c

Aucune personne autre que GECAMINES n’a de droit ou de titre sur le Bien et aucune
personne n’a droit à une redevance ou à un autre paiement quelconque, ayant la nature
d’un loyer ou d’une redevance, sur de quelconques minerais, concentrés ou métaux ou
autres produits provenant du Bien, si ce n’est conformément au présent Contrat.

Toutefois, si des tiers prouvent qu'ils détiennent des droits sur le Bien, GECAMINES
s'engage à faire immédiatement et à ses frais le nécessaire pour purger complément le
Bien de ces droits de tiers, de telle sorte que ceux-ci n’entraînent aucune gêne ou dépense
supplémentaire pour COMIDE sprl. GECAMINES ne viole aucune obligation de quelque
nature que ce soit, à l’ égard de tiers relativement au Bien et la conclusion ou l’ exécution
du présent Contrat ne constituera pas une violation.

Validité de Droits et Titres sur le Bien.

Tous les droits et titres relatifs au Bien ont été régulièrement enregistrés conformément
aux lois en vigueur en République Démocratique du Congo.

(d) Ordres de Travaux en cours et état du Bien.

La prospection, les traitements et les autres opérations menées par ou pour le compte de
GECAMINES concernant le Bien ont été exécutés et menés en bon père de famille et
conformément aux règles de l’art en matière de prospection géologique et géophysique, et
pratiques minières, d'ingénierie et de métallurgie. Tous ces travaux et opérations sont
conformes à toutes les lois ou décisions prises par les autorités compétentes.

Il n’y a pas actuellement de travaux commandés ou d’actions requises ou dont on peut
raisonnablement s’attendre à ce quelles soient requises, concernant la réhabilitation et la
restauration du Bien ou se rapportant aux aspects environnementaux du Bien ou des
Opérations exécutées sur celui-ci.

(e} Droits, Impôts, Taxes, Cotisations et Redevances.

Tous Droits, Impôts, Taxes, Cotisations et Redevances mis à charge du Bien sont
intégralement payés et le Bien est libre de toute charge fiscale au regard des lois de la
République Démocratique du Congo.

(f Actions et Procédures.

Il n’y a pas d’actions ou de procédures en cours ou imminentes qui, si elles aboutissaient,
affecteraient ou seraient de nature à affecter le Bien.

(g) Obligations Contractuelles et Quasi-Contractuelles

GECAMINES ne se trouve en infraction d’aucune obligation quelconque, contractuelle, à
l'égard de tiers relativement au Bien et la conclusion ou l’exécution du présent Contrat ne
constituera pas une infraction.
(h) Droits et Titres détenus par COMIDE sprl.

Aux termes de la cession des droits et titres sur le Bien par GECAMINES à COMIDE
sprl, COMIDE sprl aura la jouissance paisible du Bien et détiendra toutes les concessions,
certificats, permis, autorisations et titres requis par l’Etat ou par toute autorité
gouvernementale ou administrative en République Démocratique du Congo pour détenir
le Bien et pour exécuter les Droits (les « Droits et Titres sur le Bien ») et tous les Droits et
Titres sur le Bien seront validés, exempts de passif exigible à la Date d’Entrée en Vigueur
et ne seront grevés d’aucune disposition, condition ou limitation anormale qui ne serait
pas légale ou réglementaire ou contractuelle .

() "Absence de Polluants.

Aucun produit polluant n’a été déposé, répandu, déchargé, abandonné, pompé, versé, visé,
injecté, déversé ni ne s’est échappé, écoulé ou infiltré sur ou dans le Bien en violation
d'une quelconque législation environnementale applicable ; il n’y a pas de notification
orale où écrite concernant le déversement d’un’ produit contaminant en rapport avec le
Bien, qui imposerait ou pourrait imposer à COMIDE sprl d’entreprendre une action
corrective ou réparatrice, ni aucune responsabilité en raison d’une quelconque législation
applicable en matière d'environnement. Aucune partie du Bien n’est située dans une zone
environnementale sensible ou dans des zones de déversement réglementées. Il n’y a pas de
servitude, de privilège ou de charges de nature environnementale relativement au Bien et
in’ya pas d’ actions entreprises, sur le point d’être entreprises ou en cours, qui puissent
grever le Bien de telles charges environnementales.

GECAMINES n’a pas connaissance de faits ou de circonstances ayant traité des matières
environnementales concernant le Bien qui puissent aboutir à l’avenir à des obligations
quelconques ou responsabilités en matière d'environnement.

6) Informations Importantes.
GECAMINES a mis à la disposition de COMIDE sprl les informations importantes en sa
possession ou sous son contrôle relatives au Bien, lesquelles seront à valoriser et à prendre
en compte dans l'Etude de Faisabilité.

(k) Lois et Jugements.

La signature, la remise et l'exécution du présent Contrat par GECAMINES ne violent pas et

ne constitueront pas une violation d’une quelconque disposition légale, ni d’une quelconque

décision judiciaire ou assimilée.

() Infrastructure.

GECAMINES apportera une assistance pour permettre à COMIDE sprl de disposer de toutes

les infrastructures existantes (eau, électricité, chemin de fer, routes, aéroport, etc.), aux
conditions à négocier avec les prestataires de ces services.

8.3. Stipulation, déclarations et garanties de CICO,. sprl

CICO sprl stipule, déclare et garantit par la présente à la République Démocratique du Congo
et à GECAMINES que :
a) Engagement dans le Projet.
CICO spri confirme sa ferme volonté à investir dans le Projet, en partenariat avec
GECAMINES et la République Démocratique du Congo et suivant les termes du
présent Contrat.
Elle déclare sa détermination à chercher à résoudre les divers obstacles susceptibles
de compromettre la réalisation du Projet.

b) Garantie du financement du Projet.
CICO sprl confirme avoir la capacité de se procurer dans les délais prescrits à l’article
5.1. aux conditions du marché et sans engagement financier de GECAMINES le
financement nécessaire pour le développement du Bien.
:

8.4. Survivance stipulations, déclaratio! aranties.

L’ exactitude de chaque stipulation, déclaration et garantie, ainsi que l’ engagement de
les respecter, constituent pour chacune des Parties une condition déterminante de la
signature du présent Contrat. Il ne peut être renoncé, en tout ou en partie, à une de ces
stipulations, déclarations et garanties què par la Partie en faveur de laquelle la
stipulation, la déclaration ou la garantie est faite comme stipulé au présent article, pour
autant que COMIDE sprl continue d’ exister. Chaque Partie s’ engage à tenir
indemne et à indemniser l’ autre Partie de tout dommage résultant de toute violation d”
une stipulation, déclaration ou garantie quelconque contenue dans le présent Contrat.

ARTICLE 9. : GANISATION

L'organisation de COMIDE spri sera régie selon les Statuts.

L'Administration de COMIDE sprl sera assurée par le Conseil de Gérance composé de 5
(cinq) membres dont 2 (deux) désignés par CICO sprl, 2 (deux ) désignés par la République
Démocratique du Congo et 1 (un) par GECAMINES. Le Président du Conseil de Gérance
sera choisi parmi les membres présentés par la République Démocratique Congo. Le poste de
Directeur Général sera assuré par un candidat présenté par CICO sprl et le Directeur Général
Adjoint sera assuré par un candidat présenté par GECAMINES.

L’ Assemblée Général de COMIDE sprl fixera leS émoluments des membres du Conseil de
Gérance.

I 0

DE DI TION DE IDE sprl.

Le Conseil de Gérance de COMIDE sprl mettra en place un Comité de Direction composé de
quatre membres dont le Directeur Général, membre du Conseil de Gérance

10.1. Composition du Comité de Direction.
Le Comité de Direction est composé de :

- Directeur Général désigné par CICO sprl ;

- Directeur Général Adjoint désigné par GECAMINES

- Directeur Technique désigné par GECAMINES.

- Directeur Financier désigné par la République Démocratique du Congo.

Le Comité de Direction a pour mandat de conduire la gestion courante de COMIDE
sprl.

Te poste de Directeur Général Adjoint sera à pourvoir en cas de nécessité sur décision
du Conseil de Gérance de COMIDE sprl.
10.2. Rémunération des membres du Comité de Direction.

Le Conseil de Gérance déterminera la rémunération des membres du Comité de
Direction et de tout le personnel en tenant compte des rémunérations normalement
payées dans le secteur minier international pour des fonctions équivalentes.

10.3. Pouvoirs et devoirs du Directeur Général.

Conformément aux termes et conditions du présent Contrat, et sous le contrôle et la
direction du Conseil de Gérance, le Directeur Général dirigera et contrôlera les
Opérations conformément aux Programmes et Budgets adoptés. Il sera secondé par le
D.G. Adjoint et qui le remplacera en cas échéant.

10.4. Informations sur les opérations.

Le Directeur Général tiendra le Conseil de Gérance informé de toutes les opérations et,
remettra à cet effet par écrit au Conseil de Gérance :

@) des rapports d'avancement trimestriel comprenant les détails des Dépenses en rapport
avec le Budget adopté ;

Gi) des sommaires périodiques des informations collectées ;

(ii) des copies des rapports concernant les Opérations ;

(iv) un rapport final détaillé, dans les 60 jours suivant l'achèvement de chaque Programme
et Budget, qui comprendra une comparaison entre les dépenses réelles et les dépenses
budgétisées, et une comparaison entre les objectifs du Programme et les résultats
atteints ;

() tous les autres rapports qui pourraient être raisonnablement requis par le Conseil de
Gérance.

En tout temps raisonnable, le Directeur Général permettra au Conseil de Gérance et à chaque
Associé d’avoir accès à toutes documentations techniques, commerciales, financières,
administratives et autres, d’inspecter et de copier à leurs frais tous plans, rapports de forage,
tests de carottes, rapports, examens, essais, analyses, rapports de production , registres
d'opérations, techniques, comptables et financiers et autres informations collectives au cours
des opérations.

10.5 Indemnisation

Sans préjudice des dispositions légales applicables, COMIDE sprl indemnisera tout

Gérant ou fondé de pouvoirs, ainsi que ses héritiers et représentants légaux :

- pour toutes obligations contractées ou dépenses effectuées raisonnablement pour le
compte de COMIDE sprl en raison de toute action ou procédure civile;

- pour toute action posée honnêtement et de bonne foi dans le meilleur intérêt de
COMIDE sprl.

ARTICLE 11. : PROGRAMME ET BUDGET.

11.1. Opérations conduites conformément aux Programme et Budget.

Sauf s’il est stipulé autrement dans le présent Contrat, les Opérations seront conduites et
les Dépenses seront exposées en se conformant exclusivement aux Programme et
Budget approuvés.

16

<<
11.2. Présentation des Programme et Budget.

MÈRE

11.4.

LS:

Un projet de Programme et un projet de Budget proposés seront préparés par le
Directeur Général, après consultation du Conseil de Gérance, pour toute période que le
Conseil de Gérance  jugera raisonnable. Pendant la durée d' exécution de tout
Programme et de tout Budget adoptés, et au moins 3 mois avant leur expiration, le
Directeur Général préparera un projet de Programme et un projet de Budget pour la
période suivante, et le soumettra au Conseil de Gérance.

ame: approbation ou ification des proje rogramme et Budget.

Dans les 15 jours de la réception, des projets de Programme et Budget, le Conseil de
Gérance approuvera ou modifiera ces projets de Programme et Budget.

Chaque programme et chaque budget seront revus, sans égard à leur durée, au moins
une fois l’ an, au cours d’ une réunion du Conseil de Gérance.

Notification aux Associés des Programme et Budget approuvés.

Dans les 15 jours de l'approbation par le Conseil de Gérance des Programme et Budget,
avec ou sans modification, le Conseil de Gérance notifiera sa décision par écrit à chaque
Associé, avec une copie des Programme et Budget approuvés.

Dépassements de Budget et_ modifications de Programme.

Le Directeur Général sollicitera l'approbation préalable du Conseil de Gérance pour
tout écart significatif par rapport à un Programme ou à un Budget adopté.

ARTICLE 12 : RETRIBUTION DES PARTENAIRES .

12.1.

Répartition des bénéfices nets

Après constitution des réserves pour le bon fonctionnement de la Société Privée à
Responsabilité Limitée et plus tard la Société par Action à Responsabilité Limitée, les
bénéfices seront affectés à raison de 60 % au remboursement des emprunts initiaux
complémentaires au capital et des intérêts et de 40 % à la rétribution des partenaires
proportionnellement à leur participation dans COMIDE sprl, soit 20 % pour
GECAMINES et 39 % pour la République Démocratique du Congo et 41 % pour CICO
sprl . A la fin de la période de remboursement des emprunts initiaux, la totalité du
bénéfice à distribuer sera attribuée aux partenaires proportionnellement à leurs
participations à COMIDE sprl

Après la période de financement initial, COMIDE sprl devra s’ autofinancer. Toutefois,
en cas d’ insuffisance de fonds, COMIDE sprl contractera de sa propre initiative des
emprunts dont elle négociera les modalités de remboursement directement avec les
prêteurs.

12.2. Avances sur Distribution des bénéfices.

Sous réserve de ce qui est prévu ci-avant, à compter de la Date de Remboursement,
chaque Associé recevra trimestriellement, à titre d'avance sur les distributions annuelles
de bénéfices, un montant égal à sa part dans les bénéfices estimés (sous déduction d’une
réserve adéquate pour le service de la dette, pour fonds de roulement et fonds
d'amortissement) afférents au dernier trimestre concerné de COMIDE sprl.

17
Ces avances, comme les distributions, seront payées en dollars sur le compte en
République Démocratique du Congo ou à l'étranger indiqué par chaque Associé.

Les Avances trimestrielles seront compensées annuellement avec les dividendes à
recevoir par chaque Associé de COMIDE sprl à la fin de l’Exercice Social. Si les
avances trimestrielles payées aux Associés excèdent le montant des dividendes annuels
auxquels ils ont droit, le montant payé en trop à chaque Associé de COMIDE spri sera
considéré comme un prêt à chacun des Associés de COMIDE sprl, lequel prêt devra
immédiatement être remboursé à la date où ce pasqen en trop est constaté.

AA Di

LAN
. Royalties : en plus des dividendes, GE INES recevra 4,0 % des recettes brutes en

12.3
compensation de minerais consommés."CICO, et la Ré ublique Démocratique du Congo
seront également rémunérés en terme de roÿalties à convenir en cas d’apport en
ressources naturelles et en termes de taux d’intérêt, également à convenir entre Associés,
en cas d’apport financier, ou en termes de rente correspondant au taux d’usure du bien
meuble où immeuble à convenir entre Parties, en cas d'apport en bien meuble ou
immeuble.

12.4. Distribution en Nature.
L'Assemblée Générale des Associés peut décider, à l’unanimité, de distribuer tout ou
une partie des dividendes en nature, sous forme des produits, selon les modalités qu’elle
décidera également à l’unanimité.

ARTICLE 13. : VENTE ET CESSION DES PARTS

13.1. Réglementations des cessions.

La cession des Parts sera régie par les Statuts de COMIDE sprl et par le présent article.

13.2. Gage des Parts.

bu

Un Associé (le « Débiteur Gagiste »)peut gager ou grever de toute autre façon toutes
{mais seulement toutes) ses Parts au profit de toute personne (le « Créancier Gagiste »),
si ce gage ou cet autre engagement prévoit expressément qu'il est subordonné au
présent Contrat et aux droits que les autres Associés tirent du présent Contrat, et si le
Créancier Gagiste convient avec les autres Associés de céder sans réserve tous ses droits
sur ces Parts à toute personne quelconque qui pourrait ultérieurement être habilitée à
acquérir ces Parts, moyennant paiement par les autres Associés au Créancier Gagiste de
toutes les sommes dont ces Parts garantissent le paiement. Dès à présent, le Débiteur
Gagiste autorise irrévocablement un tel paiement.

. Conditions de vente des Parts entre ociés.

La vente de ses Parts par un Associé se fera en premier lieu à l’ autre Associé,

au prorata de sa participation dans le capital social à moins que ce dernier

ne renonce totalement ou partiellement à son droit de préemption des Parts mises en
vente. Dans ce cas, l” Associé vendeur pourra offrir en vente à un tiers la totalité ou
la partie non rachetée de ses Parts aux conditions prescrites à l’ article 14.4.

Sauf si d’ autres conditions d’ exécution de la vente des Parts sont convenues entre
Associés, les termes et conditions d’ exécution de cette vente seront les suivants :

18
a) Prix de vente.

Le prix de vente sera payable intégralement par chèque certifié à la date d’exécution de
l'opération en échange de la cession des Parts vendues, quittes et libres de toutes
charges.

b} Exécution de la vente,

La vente sera exécutée à 10 heures du matin, au siège social de COMIDE, le CT: du
jour ouvrable suivant l’ acceptation par l’ autre Associé de l” offre contenue dans l”
offre du cédant.

c) Démission des représentants de l” Associé cédant.

A la date de l exécution, le cédant provoquera, s’ il a cédé |” ensemble de ses Parts,
la démission de ses représentants au Conseil de Gérance. Le cessionnaire sera
subrogé dans tous les droits et obligations du cédant y compris, sans que cette
énumération soit limitative, le droit de nommer, selon le cas, le Président et le
Directeur Général. de

13.4. Offre d’un Tiers et droit de préemption.
Un tiers peut faire l'offre d'acheter des Parts auprès d'un Associé.

L'acceptation de cette offre est conditionnée par l'accord de l'offrant à s'engager à
respecter les dispositions présentées par l’article 9.3. du présent Contrat.

L'offre du tiers devra être irrévocable pour une période de 80 jours.
Dans les 10 jours de la réception de l'offre, l’Associé sollicité adressera une copie de
celle-ci à l’autre Associé.

Celui-ci dispose d’un droit de préemption sur toutes les Parts susceptibles d’ être cédées.

La répartition de ces Parts se fera normalement d’une manière proportionnelle au
nombre des Parts détenues initialement par chacun des Associés, sauf arrangement libre
entre eux.

Ce droit de préemption est à exercer dans un délai de 30 jours à compter de la date de la
notification de l’ offre par l’ Associé sollicité.

Si dans ce délai précité, l'autre Associé n’a pas accepté ou n’a accepté que partiellement
l'offre du cédant, cette offre d’ exercer le droit de préemption présumée refusée soit
dans son ensemble soit pour la partie non rachetée par |’ autre Associé. Le cédant
pourra accepter l’ offre du tiers et conclure la cession avec |” offrant pour la partie des
Parts non rachetée par |’ autre Associé. Dans ce cas, les Associés dans COMIDE sprl
prendront toutes les mesures et accompliront toutes les formalités nécessaires pour que
le tiers soit enregistré dans les livres de COMIDE sprl en qualité d’Associé dans
COMIDE sprl.

ARTICLE 14. : REGLEMENT DES LITIGES ET DIFFERENDS.

En cas de litige entre Parties né du présent Contrat ou en relation avec celui-ci ou ayant trait à
la violation de celui-ci, les Parties concernées s’engagent, avant d'engager toute procédure
judiciaire, et sauf urgence, à se rencontrer pour tenter de parvenir à un règlement à l’amiable.
A cet effet, les Présidents des Parties concernées (ou les délégués de ceux-ci) se rencontreront
dans les quinze jours de l'invitation à une telle rencontre adressée par lettre recommandée par
la Partie la plus diligente à l'autre partie concernée. Si cette réunion n’a pas eu lieu dans ce
délai ou si le litige ne fait pas l'objet d’un règlement écrit par toutes les Parties concernées

19
dans les quinze jours de la réunion, toute partie concernée peut le soumettre à la compétence
des tribunaux de Kinshasa.

ARTICLE 15: CLAUSES D’ EQUITE.

Au cas où les événements non prévus par les Parties modifieraient fondamentalement
l’équilibre du présent Contrat, entraînant ainsi une charge excessive pour |’ une des Parties
dans |” exécution de ses obligations contractuelles, cette Partie aura le droit de formuler une
requête en vue de demander la révision éventuelle du présent Contrat.

Toute demande de révision indiquera les motifs de la révision et sera adressée dans un délai
qui ne devrait pas excéder six mois à compter du moment où la Partie requérante aura eu
connaissance de l’ événement et de ses incidences sur l”’ économie du Contrat.

A défaut d’ une telle communication, la Partie intéressée perdra toute possibilité de formuler
une requête aux termes de la présente clause.

ARTICLE 16. : NOTIFICATIONS.

Toutes notifications, requêtes, demandes ou autres communications à faire en vertu du présent
Contrat seront faites par écrit et seront présumées avoir été valablement notifiées si elles ont
été télécopiées ou postées par courrier certifié ou recommandé avec port payé par l’expéditeur
où remise à personnes aux adresses indiquées ci-après ou toute autre adresse que la Partie à
laquelle la notification est destinée aura communiquée à l’autre Partie par écrit. Toutes les
notifications seront faites : (i) par remise personnelle à la Partie ; ou (ii) par télécopie avec une
confirmation envoyée par courrier enregistré ou certifié avec accusé de réception ; ou (iii) par
courrier enregistré ou certifié avec accusé de réception.

Toutes notifications seront valables et seront présumées avoir êté faites : (i) en cas de remise à
personne, à la date à laquelle elle a été remise, si la remise est opérée pendant les heures
ouvrables normales et, sinon, le jour ouvrable suivant le jour de la remise; (ii) en cas de
communication électronique, le jour ouvrable suivant la réception de la communication
électronique ; et (iii) en cas d’expédition par la poste, le jour ouvrable suivant le jour de la
réception effective, étant entendu qu’en cas de grève postale, toute notification sera faite par
remise à personne ou par communication électronique, comme prévu au présent article.

Les adresses concernées sont les suivantes :

Pour GECAMINES : LA GENERALE DES CARRIERES ET DES MINES

A l'attention de Monsieur le Président du Comité de Gestion
419, BLD KAMANYOLA

B. P. 450

LUBUMBASHI

FAX. : 0041041

Pour CICO sprl 4 CONGO INVESTMENT CORPORATION sprl
A P attention de Monsieur le Président Directeur Général
66 Av. UVIRA Commune de la GOMBE, ville de Kinshasa
Pour la République Démocratique du Congo :
A l’ attention de Monsieur le Directeur du Cabinet du Chef

de P Etat
A KINSHASA — GOMBE.

20
ARTICLE 17. : FORCE MAJEURE.

Tous les cas de Force Majeure seront appréciés conformément au droit commun.

En cas de Force Majeure (tel que ce terme est défini ci-après), la Partie gravement affectée par
la Force Majeure (la « partie Affectée ») en informera sans délai l’autre Partie par écrit en
décrivant cet événement de Force Majeure.

Dès l'avènement d’un cas de Force Majeure, l'exécution des obligations de la Partie Affectée
sera suspendue pendant la durée de l'événement de Force Majeure et pour une période
additionnelle suffisante pour permettre à la Partie affectée, agissant avec toute la diligence
requise, de se replacer dans la même situation qu'avant l'avènement dudit événement de
Force Majeure.

Tous les délais et toutes les dates postérieures à la date de survenance du cas de Force
Majeure seront adaptés pour tenir compte de l'extension et du retard provoqués par cet
événement de Force Majeure.

La Partie Affectée agira avec toute la diligence requise raisonnablement possible pour
éliminer cet événement de Force Majeure aussi rapidement que possible, mais cette exigence
n’emporte pas l’obligation de mettre fin à des grèves ou autres troubles sociaux d’une manière
qui irait à l’encontre du jugement de la Partie Affectée.

Au sens du présent article, le terme Force Majeure (« Force Majeure ») signifie tout
événement extérieur, irrésistible, imprévisible ou insurmontable, hors de contrôle de la Partie
affectée, à l'exclusion d’un manque de fonds, mais en ce compris, sans que cette énumération
soit limitative : grève, lock-out ou autres conflits sociaux ; actes d’un ennemi public, émeute,
actes de violence publique, pillage, rébellion, révolte, révolution, guerre civile, coup d'état ou
tout événement extérieur à caractère politique affectant ou susceptible d’affecter gravement la
bonne fin du projet ; incendie, tempête, inondation, explosion ; restriction gouvernementale,
défaut d’obtenir toutes approbations requises auprès des autorités publiques, en ce compris
des organismes de protection de l’environnement.

Afin d’éviter toute possibilité de confusion, l'impossibilité pour une des Parties de respecter
ses engagements financiers ne sera pas considérée comme un cas de Force Majeure excepté si
cette impossibilité est le résultat direct d’un événement qui serait un cas de Force Majeure et
qui empêcherait la Partie à engager des fonds en vue de respecter ses engagements financiers.
Il s’agirait, dans ce cas d’un différend à régler selon la procédure prévue à Varticle 16 ci-
dessus.

En cas de Force Majeure, les Parties se concerteront pour tenter de limiter le dommage causé
par la Force Majeure. Si le cas de force majeure persiste au delà de 180 jours, chaque Partie
peut résilier le présent Contrat.

ARTICLE 18. : CONFIDENTIALITE.

Toutes données et informations fournies par une Partie à l'autre concernant soit le présent
Contrat, soit l’autre Partie ou le Bien, seront traitées comme confidentielles et ne seront pas
divulguées, sans l’accord préalable et écrit de l’autre Partie (qui ne pourra refuser son accord
sans motif raisonnable), à aucune personne quelconque, à moins qu’une telle divulgation ne
soit nécessaire pour réaliser une vente à un tiers conformément aux clauses de préemption
convenues au présent Contrat, ne soit requise par la loi où par toute autorité réglementaire
quelconque compétente. Lorsqu'une divulgation est requise par la loi ou par une autorité
réglementaire compétente, une copie de l'information dont la divulgation est requise devra
être fournie à la Partie dans un délai aussi raisonnable que possible avant cette divulgation. Si
la divulgation est nécessaire pour rendre effective une cession à un tiers ou pour obtenir un

21
financement du projet, le tiers ou le financier sera tenu de signer un engagement de
confidentialité.

Aucune Partie ne sera responsable, à l’égard de l’autre Partie, de toute interprétation, opinion,
conclusion ou autre information non factuelle que la Partie aura insérée dans tout rapport ou
autre document fourni à la tierce partie qui reçoit l'information, que ce soit par négligence ou
autrement.

La convention de confidentialité signée par les Parties fait partie intégrante du présent
Contrat.

AR 1 AXES ET IMP

Les taxes et les impôts sont à charge de COMIDE sprl. Néanmoins, les Parties s'engagent à
effectuer auprès du gouvernement de la République Démocratique du Congo des démarches
en vue de l’obtention de certains avantages fiscaux et douaniers.

ARTICLE 20 : COMMISARIAT AUX COMPTES _ ET AUDIT

20.1. Le contrôle des comptes de COMIDE sprl et la nomination des commissaires aux
comptes s’opèrent conformément aux Statuts de COMIDE sprl.

20.2. Chaque Partie a un droit illimité de contrôle et de surveillance sur toutes les Opérations
de COMIDE sprl. Elle est libre d’exécuter elle-même, notamment par ses Auditeurs ou
Experts Internes ou de faire exécuter par un Auditeur ou Expert tiers.

20.3. La Partie qui se propose d’exécuter de tels contrôles au cours de tel exercice devrait en
aviser les autres Parties ainsi que la direction de COMIDE sprl, 15 jours calendrier
avant le début desdits contrôles.

20.4. L'avis de contrôle indiquera l’objet, l'étendue et le calendrier des contrôles prévus.
La Partie saisie du projet de contrôle peut demander d’y participer. Elle est tenue d'en
aviser formellement la Partie initiatrice du contrôle.

20.5. La Direction de la Société est tenue de faciliter les missions de contrôle annoncées. Les
contrôleurs auront accès à tous les documents de gestion relatifs à leurs missions de
contrôle. Ils pourront interroger le personnel de COMIDE sprl sur les actes de gestion
et recueillir des réponses écrites.

20.6. A la fin d’une mission de contrôle, les contrôleurs soumettront leur projet de rapport
au responsable des activités auditées pour avis et commentaires, et le rapport révisé
sera transmis par les contrôleurs à leur mandant.

20.7. Les coûts des contrôles exécutés unilatéralement par la Partie ou groupe des Parties
seront totalement pris en charge par elle-même. Par contre les coûts de contrôles
conjoints seront pris en charge par COMIDE sprl.

ARTICLE 21. : DISPOSITIONS DIVERSES.

21.1. Amendement

Le présent Contrat ne peut être ou modifié que par voie d’avenant signé par toutes les
Parties.

21.2. Cession.

Sans préjudice de l’article 13, le présent Contrat ne peut être cédé par une Partie sans le
consentement des autres Parties, lequel consentement ne pourra pas être refusé sans
motif raisonnable, le cessionnaire s’ engageant par écrit à respecter le présent Contrat en
tous et chacun de ces termes.

©
Nu
21.3

. Portée.

Le présent Contrat bénéficiera aux Parties et à leurs successeurs et cessionnaires
autorisés respectifs et liera ceux-ci. Rien dans le présent Contrat, que ce soit de façon
explicite ou implicite, n’est destiné à conférer à un tiers, un quelconque droit ou recours
en vertu du présent Contrat.

21.4. Disposition nulle.

215:

21.6.

24.7:

21.8.

Toute disposition ou déclaration du présent Contrat s’ avérerait non conforme à la loi
sera réputée non écrite.

L’illégalité ou la non validité d’une quelconque disposition du présent Contrat ou d’une
quelconque déclaration faite par une des Parties dans le présent Contrat n’affectera pas

la validité ou le caractère obligatoire des autres dispositions du présent Contrat ou des
déclarations y contenues.

Renonciation. °

Le fait qu’une Partie au présent Contrat s’abstienne d’exiger, à une ou plusieurs
reprises, le respect strict d’une stipulation quelconque du présent Contrat ne pourra pas
être interprété comme une renonciation à cette stipulation. Toute renonciation par une

partie à une stipulation quelconque du présent Contrat ne vaudra que si elle fait l’objet
d’un écrit exprès.

Intégralité de |’ Accord.

Le présent Contrat contient l'intégralité de l’accord des Parties concernant son objet et
remplace tous accords antérieurs entre Parties y relatifs.

Environnement.

Les activités de COMIDE sprl s’exerceront dans le respect des normes
environnementales internationalement reconnues comme étant de bonne pratique
minière.

Engagements complémentaires.

Chaque Partie prend l'engagement, à tout moment, notamment après la Date d’Entrée
en Vigueur sur demande d’une Partie de faire, de signer, de reconnaître et de remettre
tous actes, documents et engagements complémentaires qui s’avéreraient
raisonnablement nécessaires pour une meilleure exécution de toutes les dispositions du
présent Contrat.

. Langue.

Ce Contrat est rédigé en français.

21.10. Loi Applicable.

Le présent Contrat sera régi par les lois de la République Démocratique du Congo.

©
rue
21.11. Annexes :

__ Annexe À : Plan du polygone dans lequel se trouve les gisements immédiatement
exploitables.

__ Annexe B : Plan du polygone de recherche.
Annexe C : Détails des apports en nature de la République Démocratique du Congo

21.12. Publicité.

Toute décision relative à une quelconque publicité sur COMIDE spri (média, communiqué de
presse, spot télévisé, site internet …) devra être prise de commun accord par les Associés.

TICLE 22. : ENT V L

Le présent contrat entrera en vigueur à la date de sa signature par les Parties, après
l'autorisation de l’ autorité de tutelle de GECAMINES.

EN FOI DE QUOI, les Parties l'ont signé en trois exemplaires originaux chacune des Parties
reconnaissant avoir reçu le sien. :

LA REPUBLIQUE DEMOCRATIQUE DU CONGO

LA GENERALE DES CARRIERES ET DES MINES

Vice-Présiderh du Comité de Gesfion Provisoire Président du Comité estion Provisoire

CONGO INVESTMENT CORPORATION SPRL

Président Délégué Général

24
44 _
fnnerxe

A

5HI TUE

Aar

k

|
EN

TIM

Ne #0
COORDONNEES GAUS
COORDONNEES AUS
. A 188.900 316.80
8191700 316.80
C191.700 315.50
D 190000 313.70
E 188900 313.70

ÉPOLYGONE

MASHITU / SAFW

ECHELLE ) 7 20.00€
ACT
à

GISEMENTS

BONA
PUMIGULUME
SHABULUNGU
KABWIMIA
MASHITU
SAFWE
KHINSANKATA
CHITAMBA
KISANFU
KANSUHI PFAL
KAKONTOI IA

Z 6 w © » mu 8 Ww

ë | ALT NRE . É !
POLYGONE DE RECHERCHES
mn POUR CUIVRE -COBALT

Î

CPE 94 1PAAn PNA

